Citation Nr: 1436722	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  05-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for meningitis.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for brain damage.
 
7.  Entitlement to service connection for emotional and behavioral problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The appellant served on active duty from May 3 to June 30, 1971. 

These matters came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for meningitis, and which denied, on the merits, claims of service connection for a heart disability, a kidney disability, a lung disability, a back disability, brain damage, and emotional and behavioral problems. 

The Board notes that in Supplemental Statements of the Case dated in January 2009 and April 2011, the RO has characterized the latter issues on appeal as "materiality of evidence to reopen claims of service connection for a heart condition, a kidney condition, a lung condition, a back condition, brain damage, and emotional/behavioral problems."  Despite the RO's characterization of these issues, the record is clear that consideration of these claims on the merits is appropriate, as there has never been a prior final denial of these claims.  Thus, the issues on appeal have been characterized as set forth on the cover page of this decision.

In May 2011 the appellant testified at a Board hearing at the RO.  A transcript of that hearing is associated with the record.  In a March 2012 letter, the Board advised the appellant that the Veterans Law Judge before whom he had testified in May 2011 was no longer employed by VA.  He was offered the opportunity to attend another Board hearing in accordance with 38 C.F.R. § 20.707 (2013).  In April 2012, the appellant responded that he did not wish to appear at an additional hearing and asked that the Board proceed with consideration of the appeal.

In June 2012, the Board decided that the Veteran's meningitis service connection claim should be reconsidered in light of additional potentially relevant service treatment records associated with the record. 

In addition to the issues discussed above, a review of the record indicates that there are outstanding claims which require the attention of the Agency of Original Jurisdiction (AOJ).  In June 2005, the appellant submitted a claim for compensation under 38 U.S.C.A. § 1151 for complications of spinal surgery performed at the West Los Angeles VA Medical Center (VAMC) in October 2001.  Although the appellant indicated in a May 2007 statement that he wished to withdraw this claim, the following month, he indicated that he wished to reinstate it.  A review of the record contains no indication that the RO has addressed the pending claim of entitlement to compensation under 38 U.S.C.A. § 1151 for complications of spinal surgery performed at the West Los Angeles VAMC.  Therefore, the Board does not have jurisdiction over it.  Thus, this claim is referred to the RO for appropriate action. 

The appeal is addressed in the REMAND below and is REMANDED to the AOJ.


REMAND

A Remand confers on the appellant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2013).

In this case, there has been no compliance with any of the instructions in the June 2012 Board Remand.  In July 2013, a Deferred Rating Decision was prepared which discussed some of the Board's development instructions; however, none of the development contained in the document was completed prior to recertification of the appeal to the Board.

First, it was noted in the June 2012 Board Remand that in May 2010, the appellant's representative described the appellant as being very ill with meningitis.  It was noted that a review of the medical evidence currently of record, however, is entirely silent for any indication of treatment for meningitis, either in service or thereafter. 

It was also indicated that the record may be incomplete with regard to the other service connection issues in appellate status.  For example, at the May 2011 Board hearing, the appellant indicated that he had recently undergone a significant medical workup at a non-VA facility and that the report of that evaluation is relevant to his claimed disabilities.  

The June 2012 Board Remand instructed the RO to contact the appellant and request that he specifically identify all records of treatment for his claimed disabilities since his separation from service, to include identifying the medical provider who conducted the medical workup; no letter was sent to the Veteran.  

The June 2012 Board Remand instructed the RO to request the appellant's records from the Social Security Administration (SSA); no records were requested.  

The June 2012 Board Remand discusses the September 2009 statement of the appellant in which he claimed that his VA primary care physician had reviewed records of his May 1971 period of hospitalization at Fort Ord and had concluded that he had been treated for meningitis in service.  The appellant was advised that the record on appeal currently contains no medical evidence of a diagnosis of meningitis, either in service or thereafter.  He was advised that it would be to his benefit to submit a statement from his physician memorializing the purported opinion that he was treated for meningitis in service and that he currently suffers from residuals therefrom.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).  The appellant has not submitted any statement and the AOJ is instructed to advise the appellant that submitting such statement may be beneficial.  

As detailed in the June 2012 Board Remand, the appellant also seeks service connection for heart, kidney, lung, and back disabilities, as well as brain damage and emotional and behavioral problems.  He contends that these disabilities are causally related to meningitis and/or hepatitis, conditions for which he claims to have received medical treatment during active duty.  It was determined that such claims are potentially dependent on the outcome of the pending claim of service connection for hepatitis, and these issues were to be held in abeyance pending adjudication of the hepatitis claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Veteran's claim of service connection for hepatitis C has not been adjudicated to date.

Finally, it was instructed that the Veteran should be afforded VA examinations in connection with his claims of service connection for a heart disability, a low back disability, and a kidney disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service, but is lacking in specificity to support a decision on the merits).  The Veteran was not afforded VA examinations.

Thus, remand is necessary to comply with the June 2012 Remand instructions.

It is also noted that in December 2012, the Veteran filed a claim for pension and it was indicated that he was undergoing treatment at the West Los Angeles VAMC.  The evidence of record contains VA treatment records dated through June 2, 2010.  Updated treatment records should be associated with the claims folder or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:
 
1.  After providing the appellant with appropriate notice under 38 U.S.C.A. § 5103, the RO/AMC should adjudicate the pending claim of service connection for hepatitis.  If the benefit sought is granted, the RO/AMC should proceed with appropriate action on the appellant's claims of entitlement to service connection for heart, kidney, lung, and back disabilities, as well as brain damage and emotional and behavioral problems, including as secondary to hepatitis.  If the claim of service connection for hepatitis is denied, the appellant and his representative should be notified in accordance with applicable law and given the appropriate opportunity to appeal.
 
2.  Regardless of the outcome of the claim of service connection for hepatitis, the RO/AMC should contact the appellant and request that he specifically identify all records of treatment for his claimed disabilities since his separation from service, to include records of treatment for his reported meningitis in May 2010 and a copy of the significant medical workup at a non-VA facility he referenced at his May 2011 Board hearing.  

If the appellant provides the necessary information and authorization, the RO/AMC should make reasonable efforts to obtain the records identified by the appellant.

Such contact should also advise the appellant that it may benefit him to submit a statement from his physician memorializing the purported opinion that he was treated for meningitis in service and that he currently suffers from residuals therefrom.

3.  Associate with the claims folder or Virtual VA updated treatment records from the West Los Angeles VAMC for the period from June 3, 2010.  

4.  After obtaining any necessary information from the appellant, the RO/AMC should contact the SSA and request copies of all relevant records in their possession. 

5.  The appellant should be afforded a VA medical examination for the purpose of determining the etiology of his heart disability, back disability, and kidney disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current heart disability, back disability, and/or kidney disability are causally related to the appellant's active service or any incident therein, including treatment for hepatitis or an upper respiratory infection in May 1971. 

6.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims, considering all the evidence of record.  The claim of service connection for meningitis must be considered de novo.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.


No action is required of the appellant until he is notified by the RO; however, the appellant is advised that failure to report for any scheduled examination or cooperate with the examiners may result in the denial of his claims.  38 C.F.R. § 3.655.  The Board wishes to make clear to the appellant that it is his responsibility to submit or specifically identify records of treatment in support of his claim.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


